Case: 18-12377 Doc:40 Filed: 12/27/19 Page: 1 of 1

FILED

DEC 27 2019 ©

CLE DO yO) os ts. WEDGE
B 2100A (Form 2100A) (12/15) WESTER ff ¥ BANK UPTCY COURT

OF OKLAHOMA
UNITED STATES BANKRUPTCY COURT

BY. —_V DEPUTY
Westem District of Oklahoma ~

Michael Shane Alley; aka Michael Alley
In re Melinda Denise Alley Case No. _18-12377
aka Melinda Alley; aka Melinda Denise Wheatley

 

TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

 

 

Onyx & Shadow Equities, LLC . Capital Income and Growth Fund, LLC
Name of Transferee : Name of Transferor
. Name and Address where notices to transferee Court Claim # (if known): 11-1
should be sent: Amount of Claim: $13,455.75
MFT RE Holdings Date Claim Filed: 08/23/2018

5242 Port Royal Rd #1785
Springfield, VA 22151

Phone: Phone:
Last Four Digits of Acct #: 5330 Last Four Digits of Acct. #: 0684

 

 

Name and Address where transferee payments
should be sent (if different from above):

Allied Servicing Corporation

PO Box 13245

“Spokane Valley, WA'992137 7 er ee

Phone:
Last Four Digits of Acct #:

 

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

  
  
 

By: Date:_ 12/23/2019

 

   

Transfereé/Transfetee’s Agent

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
